Citation Nr: 9918984	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  There is no competent evidence showing a nexus between 
the veteran's diabetes mellitus and his active service.

2.  There is no competent evidence showing a nexus between 
the veteran's heart disease and his active service.

3.  Chronic hypertension was not shown in service or within 
one year following service.

4.  Competent evidence of a nexus between the diagnosis of 
hypertension and service is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for heart disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

The veteran is seeking service connection for diabetes 
mellitus, heart disease, and hypertension.  It is necessary 
to determine if he has submitted a well-grounded claim with 
respect to each issue.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Moreover, in the case of diabetes mellitus, heart 
disease, and hypertension, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d).  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  Id.     

The veteran has not claimed that diabetes mellitus, heart 
disease, or hypertension arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.


I.  Diabetes mellitus

Service medical records do not reveal that the veteran 
complained of, was treated for, or was diagnosed with 
diabetes mellitus during active service or within one year 
thereof.  The retirement examination disclosed that the 
endocrine system was normal and urinalysis was negative for 
sugar.  No professional has established that normal findings 
are indicative of disease.  Although the service medical 
records contain a variety of complaints, no competent 
professional has established that there was evidence of 
diabetes mellitus during service.  

Military facility medical records from 1974 to 1996 show at 
the time the veteran was seen in December 1977, when there 
was notation concerning diabetes mellitus.  However, the 
first diagnosis of diabetes mellitus was in February 1978.  
The veteran has continued to receive treatment for such.  
There is no competent evidence indicating that the diabetes 
mellitus diagnosed in 1978 (or noted in 1977) was related to 
the veteran's active service.

At a March 1996 VA examination, the examiner stated that 
diabetes mellitus was diagnosed in 1978.  The examiner noted 
that the veteran was on a 2000 calorie diet and took insulin.  
The diagnoses included insulin dependent diabetes mellitus, 
uncontrolled with hyperglycemia, hypercholesterolemia, 
hypertriglyceridemia, and glucoasuria.

The veteran's statement that his diabetes mellitus is related 
to his active service cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires competent medical evidence which indicates that 
the claim is plausible or possible.  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  The Board notes that the 
veteran was discharged from service in December 1972 and 
there record does not contain a diagnosis of diabetes 
mellitus until May 1978, more than 5 years after his 
discharge from service.  Moreover, there is no medical 
opinion of record indicating a nexus between the veteran's 
diabetes mellitus and his active service.  In view of the 
absence of that fact, his allegation that there is some 
relationship to active service is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for diabetes mellitus is not well grounded and is 
denied.

II.  Heart disease

During service, the veteran complained of pain or pressure in 
the chest.  Service medical records do not reveal that the 
veteran was diagnosed with heart disease during active 
service or within one year thereof.  At his August 1972 
separation examination, the evaluation of his heart, x-rays, 
and ECG were normal.  No professional has established that 
any in-service manifestation, including his complaints of 
pain and pressure in the chest or dizziness, was indicative 
of heart disease.

Military facility medical records from 1974 to 1996 indicate 
the veteran was diagnosed with mild chronic heart failure in 
April 1993 and cardiomyopathy in 1996.

At a March 1996 VA examination, the examiner noted that the 
veteran's medical history included a heart condition for the 
past 2 to 3 years, and that he had had a heart attack in 
1996.  The veteran complained of frequent chest pain.  The 
diagnoses included arteriosclerotic heart disease with first 
degree AV block and angina pectoris.

The veteran's statement that his heart disease is related to 
his active service cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires competent medical evidence which indicates that 
the claim is plausible or possible.  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In the instant case, there 
is no medical opinion indicating a nexus between the 
veteran's heart disease and his active service.  In view of 
the absence of that fact, his allegation that there is some 
relationship to active service is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for heart disease is not well grounded.  The claim 
is denied.

III.  Hypertension

During service, the veteran complained of pain and pressure 
in the chest and dizziness.  Service medical records do not 
reveal that the veteran was diagnosed with hypertension 
during active duty service.  At his December 1951 
preinduction examination and his December 1952 induction 
examination, clinical evaluation of the veteran's heart was 
normal and his blood pressure readings were 130/80 
(systolic/diastolic).  During the veteran's 20-year period of 
active service, his blood pressure readings ranged from 
116/60 to 134/88.  At his August 1972 retirement examination, 
his blood pressure was 124/80 and the evaluation of his 
vascular system was normal.  There was no diagnosis of 
hypertension.

Military facility medical records from 1974 to 1997 show that 
the veteran was seen in December 1977 because of 
hypertension.  A December 1974 medical record shows 
complaints of a cold and does not contain any documentation 
pertaining to hypertension.  The December 1977 medical record 
noted that the veteran's blood pressure over a period of 
several days revealed blood pressure readings ranging from 
170/112 to 138/92.  An undated accompanying record of the 
veteran's 5-day blood pressure check showed blood pressure 
readings ranging from 186/112 to 130/92.  Blood pressure 
medication was prescribed.  In subsequent appointments from 
December 1977 and February 1978, the veteran's blood pressure 
readings ranged from 152/100 to 130/86.  At the December 1977 
appointment, the veteran reported that he was not taking his 
blood pressure medication at the time the previous readings 
were taken.  The February 1978 medical record shows an 
assessment of hypertension.  These medical records indicate 
he continued to receive treatment for hypertension; however, 
they do not contain any medical opinions relating the 
veteran's hypertension to his active service.

At a March 1996 VA examination, the examiner, in reporting 
the medical history, stated that the veteran has had 
essential hypertension since 1972 and was presently on 
medication for such.  On evaluation, his sitting blood 
pressure was 182/84, recumbent blood pressure was 180/74, and 
standing blood pressure was 196/84.  The diagnoses included 
essential hypertension, uncontrolled.  

Upon review of the record, the Board observes that a 
diagnosis of hypertension was not entered during service.  At 
separation, his blood pressure was 124/80.  There was no 
diagnosis of hypertension and the evaluation of the vascular 
system was normal.  Additionally, hypertension was not shown 
to be manifest to a compensable degree within one-year 
following service.  The first indication of elevated blood 
pressure readings was in December 1977, with a reference to 
hypertension; however, the first diagnosis of record of 
hypertension was 1978.  Nevertheless, at the veteran's March 
1996 VA examination, the examiner noted, when reporting the 
veteran's medical history, that the veteran had essential 
hypertension since 1972.  The examiner did not provide an 
explanation for this determination.  At the March 1996 VA 
examination, the diagnosis included uncontrolled essential 
hypertension.  

However, the Board notes that at no time during the veteran's 
20-year period of active service or at separation and within 
one year following service did the veteran's blood pressure 
readings meet the regulatory definition of hypertension, see 
38 C.F.R. Part 4, Diagnostic Code 7101 (1998).  Moreover, at 
separation, a medical professional indicated that the 
veteran's vascular system was normal and the veteran reported 
no complaints as to his blood pressure. 

The Board finds that the VA examiner's March 1996 statement 
that the veteran had essential hypertension in 1972 cannot be 
considered to be competent evidence of a nexus between 
service and the current diagnosis of hypertension, 
particularly when at separation and within one year of 
separation, the veteran's blood pressure was normal.  The 
examiner's notation constitutes no more than a transcription 
of medical history provided by the veteran, rather than a 
medical opinion.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette (as to determination of 
well groundedness) and Justus v. Principi, 3 Vet.App. 510, 
513 (1992) (as to determination of whether evidence is "new 
and material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, there is no proof 
as to incurrence or aggravation of a disease or injury in 
service or within one year of service, as provided by either 
lay or medical evidence.  The first diagnosis of record 
showing hypertension is in 1977, which was 5 years following 
his discharge from service.  

Although the veteran has a current diagnosis of hypertension, 
there is no competent evidence from a medical professional 
that the current diagnosis of hypertension is related to 
service.  Thus, the Board finds that the veteran has failed 
to submit competent medical evidence of a nexus between the 
current diagnoses of hypertension and the veteran's service 
or a diagnosis of hypertension within one year of service.  
Thus, the claim for service connection for hypertension is 
not well grounded.  


ORDER

Service connection for diabetes mellitus, heart disease, and 
hypertension is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

